Exhibit 10.2

NIKE, INC.

1990 STOCK INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

FOR NON-U.S. OPTIONEES

Pursuant to the 1990 Stock Incentive Plan (the “Plan”) of NIKE, Inc., an Oregon
corporation (the “Company”), the Company grants to {Name} (the “Optionee”) the
right and the option (the “Option”) to purchase all or any part of {# of shares}
of the Company’s Class B Common Stock at a purchase price of ${grant price} per
share, subject to the terms and conditions of this agreement between the Company
and the Optionee including any country-specific provisions set forth in the
Appendix to the Agreement (collectively, this “Agreement”). By accepting this
Option grant, the Optionee agrees to all of the terms and conditions of the
Option grant. The terms and conditions of the Option grant set forth in attached
Exhibit A are incorporated into and made a part of this Agreement. Capitalized
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

1. Grant Date; Expiration Date. The Grant Date for this Option is {Date}. The
Option shall continue in effect until {Date} (the “Expiration Date”) unless
earlier terminated as provided in Sections 1, 5 or 6 of Exhibit A. The Option
shall not be exercisable on or after the Expiration Date.

2. Vesting of Option. The Vesting Reference Date of this Option is {Date}. Until
it expires or is terminated as provided in Sections 1, 5 or 6 of Exhibit A, the
Option may be exercised from time to time to purchase whole shares as to which
it has become exercisable. The Option shall become exercisable for 25% of the
shares on each of the first four anniversaries of the Vesting Reference Date, so
that the Option will be fully exercisable on the fourth anniversary of the
Vesting Reference Date, subject to the vesting limitations set forth in
Section 9(m) of Exhibit A.

3. Non-Statutory Stock Option. The Company hereby designates the Option to be a
non-statutory stock option, rather than an Incentive Stock Option as defined in
Section 422 of the United States Internal Revenue Code of 1986, as amended.

 

NIKE, Inc. By:       Mark G. Parker,   Chief Executive Officer



--------------------------------------------------------------------------------

NIKE, INC.

EXHIBIT A TO

1990 STOCK INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

FOR NON-U.S. OPTIONEES

1. Termination of Employment or Service.

1.1 General Rule. Except as provided in this Section 1, the Option may not be
exercised unless at the time of exercise the Optionee is employed by or in the
service of the Company and shall have been so employed or provided such service
continuously since the Grant Date. For purposes of this Exhibit A, the Optionee
is considered to be employed by or in the service of the Company if the Optionee
is employed by or in the service of the Company or any parent or subsidiary
corporation of the Company (an “Employer”).

1.2 Termination Generally. If the Optionee’s employment or service with the
Company terminates for any reason other than because of the Optionee’s total
disability, death or retirement as provided in Sections 1.3, 1.4 or 1.5, the
Option may be exercised at any time before the Expiration Date or the expiration
of three months after the date of termination, whichever is the shorter period,
but only if and to the extent the Optionee was entitled to exercise the Option
at the date of termination, as described in Section 9(m) below.

1.3 Termination Because of Total Disability. If the Optionee’s employment or
service with the Company terminates because of total disability, the Option
shall, following the receipt and processing by the Company’s legal department of
any necessary and appropriate documentation in connection with the Optionee’s
termination (the “Processing Period”), become exercisable in full and may be
exercised at any time before the Expiration Date or before the date that is one
year after the date of termination, whichever is the shorter period. The term
“total disability” means a medically determinable mental or physical impairment
that is expected to result in death or has lasted or is expected to last for a
continuous period of 12 months or more and that, in the opinion of the Company
and two independent physicians, causes the Optionee to be unable to perform
duties as an employee, director, officer or consultant of the Employer and
unable to be engaged in any substantial gainful activity. Total disability shall
be deemed to have occurred on the first day after the two independent physicians
have furnished their written opinion of total disability to the Company and the
Company has reached an opinion of total disability.

1.4 Termination Because of Death. If the Optionee dies while employed by or in
the service of the Company, the Option shall, following the Processing Period,
become exercisable in full and may be exercised at any time before the
Expiration Date or before the date that is one year after the date of death,
whichever is the shorter period, but only by the person or persons to whom the
Optionee’s rights under the Option shall pass by the Optionee’s will or by the
laws of descent and distribution of the state or country of domicile at the time
of death.



--------------------------------------------------------------------------------

1.5 Termination Because of Retirement. If the Optionee’s employment or service
with the Company terminates because of the Optionee’s retirement, following the
Processing Period, the Option may be exercised at any time before the Expiration
Date or before the expiration of three months after the date of termination,
whichever is the shorter period, but only to the extent specified in this
Section 1.5. For purposes of this Section 1.5, the term “retirement” means a
termination of employment or service that occurs at a time when (a) the
Optionee’s retirement point total is at least 55, and (b) the Optionee has been
employed by or in the service of the Company or a parent or subsidiary
corporation of the Company for at least five full years. For purposes of this
Section 1.5, the term “retirement point total” means the sum of the Optionee’s
age in full years plus the number of full years that the Optionee has been
employed by or in the service of the Company or a parent or subsidiary
corporation of the Company. Upon the Optionee’s retirement, and following the
Processing Period, the Optionee may exercise the portion of the Option that the
Optionee was entitled to exercise immediately prior to retirement plus a
percentage of the remaining unvested portion of the Option based on the
Optionee’s retirement point total at the time of retirement as set forth in the
following table:

 

Retirement Point Total

   Percent of Unvested Option
That Becomes Exercisable  

55 or 56

   20 % 

57

   40 % 

58

   60 % 

59

   80 % 

60

   100 % 

1.6 Absence on Leave. Absence on leave or on account of illness or disability
under rules established by the committee of the Board of Directors of the
Company appointed to administer the Plan (the “Committee”) shall not be deemed
an interruption of employment or service.

1.7 Failure to Exercise Option. To the extent that following termination of
employment or service, the Option is not exercised within the applicable periods
described above, all further rights to purchase shares pursuant to the Option
shall cease and terminate.

2. Method of Exercise of Option. The Option may be exercised only by notice in
writing from the Optionee to the Company, or a broker designated by the Company,
of the Optionee’s binding commitment to purchase shares, specifying the number
of shares the Optionee desires to purchase under the Option and the date on
which the Optionee agrees to complete the transaction and, if required to comply
with the Securities Act of 1933, containing a representation that it is the
Optionee’s intention to acquire the shares for investment and not with a view to
distribution (the “Exercise Notice”). On or before the date specified for
completion of the purchase, the Optionee must pay the Company the full purchase
price of those shares either of, or a combination of, the following methods at
the election of the Optionee: (a) cash payment by wire transfer; or (b) delivery
of an Exercise Notice, together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale proceeds required to pay the
full purchase price. Unless the Committee determines otherwise, no shares shall
be issued upon exercise of an Option until full payment for the shares has been
made, including all amounts



--------------------------------------------------------------------------------

owed for Tax-Related Items (as defined in Section 4 below). The Optionee shall,
immediately upon notification of the amount due, if any, pay to the Company by
wire transfer amounts necessary to satisfy any applicable Tax-Related Items. The
Company may collect these Tax-Related Items by any of the means set forth in
Section 4 below.

3. Nontransferability. The Option is nonassignable and nontransferable by the
Optionee, either voluntarily or by operation of law, except as provided below
and except by will or by the laws of descent and distribution of the state or
country of the Optionee’s domicile at the time of death, and during the
Optionee’s lifetime, the Option is exercisable only by the Optionee. Following
any permitted transfer, the Option shall continue to be subject to the same
terms and conditions as were applicable immediately prior to the transfer,
provided that, except for purposes of Section 1, the term “Optionee” shall be
deemed to refer to the transferee. All references in Section 1 to employment or
service, termination of employment or service and total disability, death and
retirement shall continue to be applied with respect to the original Optionee.
Following any termination of employment or service or total disability, death or
retirement of the original Optionee as described in Section 1, the Option shall
be exercisable by the transferee only to the extent and for the periods
specified.

4. Responsibility for Taxes. Regardless of any action the Company or the
Optionee’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Optionee’s participation in the Plan and legally applicable
to the Optionee or deemed by the Company or the Employer to be an appropriate
charge to the Optionee even if technically due by the Company or the Employer
(“Tax-Related Items”), the Optionee acknowledge that the ultimate liability for
all Tax-Related Items is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Optionee
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the issuance of shares of Common Stock
upon exercise of the Option, the subsequent sale of shares of Common Stock
acquired pursuant to such issuance and the receipt of any dividends; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Optionee
has become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, the Optionee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax-withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:

 

  (1) withholding from the Optionee’s wages or other cash compensation paid to
the Optionee by the Company and/or the Employer; or



--------------------------------------------------------------------------------

  (2) withholding from proceeds of the sale of shares of Common Stock acquired
upon exercise of the Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to
this authorization); or

 

  (3) withholding in shares to be issued upon exercise of the Option.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares, for tax purposes, the Optionee is
deemed to have been issued the full number of shares subject to the exercised
Option, notwithstanding that a number of the shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Optionee’s participation in the Plan.

Finally, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of Common
Stock, if the Optionee fails to comply with the Optionee’s obligations in
connection with the Tax-Related Items.

5. Changes in Capital Structure. If the outstanding shares of Common Stock of
the Company are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company or
of another corporation by reason of any reorganization, merger, consolidation,
plan of exchange, recapitalization, reclassification, stock split-up,
combination of shares or dividend payable in shares, appropriate adjustment
shall be made by the Committee in the number and kind of shares subject to the
Option, or the unexercised portion thereof, so that the Optionee’s proportionate
interest before and after the occurrence of the event is maintained; provided,
however, that this Section 5 shall not apply with respect to Approved
Transactions (as defined below). Notwithstanding the foregoing, the Committee
shall have no obligation to effect any adjustment that would or might result in
the issuance of fractional shares, and any fractional shares resulting from any
adjustment may be disregarded or provided for in any manner determined by the
Committee. Any such adjustments made by the Committee shall be conclusive. In
the event of any merger, consolidation or plan of exchange affecting the Company
to which Section 6 does not apply, the Committee may, in its sole discretion,
provide a 30-day period prior to such event during which the Optionee shall have
the right to exercise the Option, in whole or in part, without any limitation on
exercisability, and upon the expiration of such 30-day period, the Option shall
immediately terminate.

6. Special Acceleration in Certain Events. Notwithstanding any other provision
in this Agreement, the Option shall, at any time when the shareholders of the
Company approve an Approved Transaction, immediately become exercisable in full
during the remainder of the term of the Option; provided, however, that the
Committee may, in its sole discretion, provide a 30-day period prior to the
Approved Transaction during which the Optionee shall have the right to exercise
the Option, in whole or in part, without any limitation on exercisability, and
upon the expiration of such 30-day period, the Option shall immediately
terminate. For purposes of this



--------------------------------------------------------------------------------

Section 6, the term “Approved Transaction” means (a) any consolidation, merger,
plan of exchange or transaction involving the Company (a “Merger”) in which the
Company is not the continuing or surviving corporation or pursuant to which the
Common Stock of the Company would be converted into cash, securities or other
property, other than a Merger involving the Company in which the holders of the
Common Stock of the Company immediately prior to the Merger have the same
proportionate ownership of common stock of the surviving corporation after the
Merger or (b) any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Company or the adoption of any plan or proposal for the liquidation or
dissolution of the Company.

7. Conditions on Obligations. The Company shall not be obligated to issue shares
of Class B Common Stock upon exercise of the Option if the Company is advised by
its legal counsel that such issuance would violate applicable foreign, state or
federal laws, including securities laws or exchange control regulations.

8. No Right to Employment or Service. Nothing in the Plan or this Agreement
shall (a) confer upon the Optionee any right to be continued in the employment
of an Employer or interfere in any way with the Employer’s right to terminate
the Optionee’s employment at will at any time, for any reason, with or without
cause, or to decrease the Optionee’s compensation or benefits, or (b) confer
upon the Optionee any right to be retained or employed by the Employer or to the
continuation, extension, renewal or modification of any compensation, contract
or arrangement with or by the Employer.

9. Nature of Grant. In accepting the grant, the Optionee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;

(c) all decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company;

(d) the Optionee is voluntarily participating in the Plan;

(e) the Option and the shares of Common Stock subject to the Option are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which are outside the
scope of the Optionee’s employment contract, if any;

(f) the Option and the shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;

(g) the Option and the shares of Common Stock subject to the Option are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any subsidiary or affiliate of the Company;



--------------------------------------------------------------------------------

(h) the Option grant and the Optionee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any subsidiary or affiliate of the Company;

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(k) if the Optionee exercises the Option and obtains shares of Common Stock, the
value of the shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the exercise price;

(l) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the exercisability of
the Option resulting from termination of the Optionee’s employment with the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and the Optionee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, the
Optionee shall be deemed irrevocably to have waived any entitlement to pursue
such claim;

(m) in the event of termination of the Optionee’s employment (whether or not in
breach of local labor laws), the Optionee’s right to vest in the Option under
the Plan, if any, will terminate effective as of the date that the Optionee is
no longer actively employed; furthermore, in the event of termination of
employment (whether or not in breach of local labor laws), the Optionee’s right
to exercise the Option after termination of employment, if any, will be measured
by the date of termination of active employment and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when the Optionee is
no longer actively employed for purposes of the Option grant; and

(n) the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Common Stock. The Optionee is hereby advised to consult
with the Optionee’s own personal tax, legal and financial advisors regarding the
Optionee’s participation in the Plan before taking any action related to the
Plan.

11. Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.



--------------------------------------------------------------------------------

The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of all
Options or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).

The Optionee understand that Data will be transferred to-a designated Plan
broker or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Optionee’s country. The Optionee
understands that the Optionee may request a list with the names and addresses of
any potential recipients of the Data by contacting the Optionee’s local human
resources representative. The Optionee authorizes the Company, a designated Plan
broker and any other possible recipients which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Optionee’s participation in the Plan. The Optionee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Optionee’s participation in the Plan. The Optionee understands that the Optionee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Optionee’s local human resources representative. The Optionee understands,
however, that refusing or withdrawing the Optionee’s consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that the Optionee may contact the Optionee’s local human
resources representative.

12. Successors of Company. This Agreement shall be binding upon and shall inure
to the benefit of any successor of the Company but, except as provided herein,
the Option may not be assigned or otherwise transferred by the Optionee.

13. Rights as a Shareholder. The Optionee shall have no rights as a shareholder
with respect to any shares of Class B Common Stock until the date the Optionee
becomes the holder of record of those shares. No adjustment shall be made for
dividends or other rights for which the record date occurs before the date the
Optionee becomes the holder of record.

14. Amendments. The Company may at any time amend this Agreement to extend the
expiration periods provided in Section 1 or to increase the portion of the
Option that is exercisable. Otherwise, this Agreement may not be amended without
the written consent of the Optionee and the Company.



--------------------------------------------------------------------------------

15. Committee Determinations. The Optionee agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee or other
administrator of the Plan as to the provisions of the Plan or this Agreement or
any questions arising thereunder.

16. Governing Law. The Option grant and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Oregon. For purposes of
litigating any dispute that arises under this grant or the Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of Oregon,
and agree that such litigation shall be conducted in the courts of Washington
County, Oregon or the federal courts for the United States for the District of
Oregon, where this grant is made and/or to be performed.

17. Language. If the Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

19. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

20. Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for the Optionee’s country. Moreover, if the Optionee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.

21. Imposition of Other Requirements. The Company reserves the right to impose
other requirements upon the Optionee’s participation in the Plan, on the Option
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

22. Complete Agreement. This Agreement, including the Plan and the Appendix,
constitutes the entire agreement between the Optionee and the Company, both oral
and written concerning the matters addressed herein, except with regard to the
imposition of other requirements as described under Section 21, above, and all
prior agreements or representations concerning the matters addressed herein,
whether written or oral, express or implied, are terminated and of no further
effect.



--------------------------------------------------------------------------------

NIKE, INC.

APPENDIX TO THE

1990 STOCK INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

FOR NON-U.S. OPTIONEES

This Appendix includes additional terms and conditions that govern Options for
Optionees residing in one of the countries listed herein. Capitalized terms not
explicitly defined in this Appendix but defined in the Plan and/or the Agreement
shall have the same definitions as in the Plan and/or the Agreement (as
applicable).

This Appendix also includes information regarding certain issues of which the
Optionee should be aware with respect to participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of June 2009. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that the
Optionee not rely on the information in this Appendix as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Optionee exercises the
Option or sell shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Company is not in a
position to assure the Optionee of a particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in the Optionee’s country may apply to a particular situation.

Further, if the Optionee is a citizen or resident of a country other than the
one in which the Optionee is currently working, the information contained herein
may not be applicable.

Finally, the Company may, at any time and at its own discretion, restrict the
available methods of exercising the Option/paying the purchase price or direct
the repatriation of the proceeds of the sale of shares of Common Stock acquired
upon exercise of the Option to facilitate compliance with any tax, securities or
other relevant laws in the Optionee’s country.



--------------------------------------------------------------------------------

ARGENTINA

Securities Law Information. Shares of the Company’s Common Stock are not
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.

Exchange Control Information. Under the current regulations adopted by the
Argentine Central Bank (the “BCRA”), the Optionee may purchase and remit foreign
currency with a value up to US$2,000,000 per month out of Argentina for the
purpose of acquiring foreign securities, including shares, without prior
approval from the BCRA, provided the Optionee executes and submits an affidavit
to the BCRA confirming that the Optionee has not purchased and remitted funds in
excess of US$2,000,000 during the relevant month.

Please note that exchange control regulations in Argentina are subject to
frequent change. The Optionee should consult with his or her personal legal
advisor regarding any exchange control obligations that the Optionee may have
prior to exercising the shares or receiving proceeds from the sale of shares
under the Plan.

AUSTRALIA

Securities Law Information. If the Optionee acquires shares under the Plan and
subsequently offers the shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law, and the Optionee should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.

AUSTRIA

Consumer Protection Information. To the extent that the provisions of the
Austrian Consumer Protection Act are applicable to the Agreement and the Plan,
the Optionee may be entitled to revoke his or her acceptance of the Agreement if
the conditions listed below are met:

 

  (i) If the Optionee accepts the Option outside of the business premises of the
Company, the Optionee may be entitled to revoke his or her acceptance of the
Agreement, provided the revocation is made within one week after the Optionee
accepts the Agreement.

 

  (ii) The revocation must be in written form to be valid. It is sufficient if
the Optionee returns the Agreement to the Company or the Company’s
representative with language that can be understood as the Optionee’s refusal to
conclude or honor the Agreement, provided the revocation is sent within the
period set forth above.

BELGIUM

Taxation of Option. The Option must be accepted in writing either (i) within 60
days of the offer (for tax at offer), or (ii) after 60 days of the offer (for
tax at exercise).

Reporting Information. The Optionee is required to report any bank or brokerage
accounts opened and maintained outside Belgium on his or her annual tax return.



--------------------------------------------------------------------------------

BRAZIL

Compliance with Law. By accepting the Option, the Optionee acknowledges his or
her agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the exercise of the Option, the receipt of any
dividends, and the sale of shares issued upon exercise of the Option under the
Plan.

Exchange Control Information. If the Optionee is a resident or domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include shares issued upon exercise of the
Option under the Plan.

CANADA

Method of Exercise. This provision supplements Section 2 of the Agreement:

Notwithstanding anything to the contrary in the Plan, the Optionee will not be
permitted to pay the purchase price or any Tax-Related Items by delivery to the
Company, or attestation to the Company of ownership, of other Common Stock.

French Language Provision. The following provision will apply if the Optionee is
a resident of Quebec:

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

Termination of Employment. This provision supplements Section 9 of the
Agreement.

In the event of involuntary termination of the Optionee’s employment (whether or
not in breach of local labor laws), the Optionee’s right to receive and vest in
the Option under the Plan, if any, will terminate effective as of the date that
is the earlier of: (1) the date the Optionee receives notice of termination of
employment from the Company or the Optionee’s Employer, or (2) the date the
Optionee is no longer actively employed by the Company or his or her Employer
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to, statutory law, regulatory law
and/or common law); the Committee shall have the exclusive discretion to
determine when the Optionee no longer actively employed for purposes of the
Option grant.



--------------------------------------------------------------------------------

Data Privacy. This provision supplements the Data Privacy section of the
Agreement:

The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company, any subsidiary or affiliate and the
Committee to disclose and discuss the Plans with their advisors. The Optionee
further authorizes the Company and any subsidiary or affiliate to record such
information and to keep such information in the Optionee’s employee file.

CHINA

Method of Exercise. This provision supplements Section 2 of the Agreement:

Notwithstanding anything to the contrary in the Agreement or the Plan, due to
exchange control laws in China, the Optionee will be required to exercise his or
her Option using the cashless sell-all exercise method pursuant to which all
shares subject to the exercised Option will be sold immediately upon exercise
and the proceeds of sale, less the exercise price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Optionee in accordance
with any applicable exchange control laws and regulations. The Company reserves
the right to provide additional methods of exercise depending on the development
of local law. This restriction will not apply to non-PRC citizens.

Exchange Control Requirements. The Optionee understands and agrees that,
pursuant to local exchange control requirements, the Optionee will be required
to immediately repatriate the cash proceeds from the cashless exercise of the
Option to China. The Optionee further understands that, under local law, such
repatriation of his or her cash proceeds may need to be effectuated through a
special exchange control account established by the Company, subsidiary,
affiliate or the Employer, and the Optionee hereby consents and agrees that any
proceeds from the sale of shares may be transferred to such special account
prior to being delivered to the Optionee. The Company is under no obligation to
secure any particular exchange conversion rate and the Company may face delays
in converting the proceeds to local currency due to exchange control
restrictions. The Optionee further agrees to comply with any other requirements
that may be imposed by the Company in the future in order to facilitate
compliance with exchange control requirements in China. These requirements will
not apply to non-PRC citizens.

CHILE

Securities Law Information. Neither the Company nor the shares of Common Stock
subject to the Option are registered with the Chilean Registry of Securities or
under the control of the Chilean Superintendence of Securities.

Exchange Control Information. It is the Optionee’s responsibility to make sure
that the Optionee complies with exchange control requirements in Chile when the
value of his or her Option transaction is in excess of US$10,000, regardless of
whether the Optionee exercises his or her shares through a cash exercise or
cashless method of exercise.

If the Optionee uses the cash exercise method to exercise his or her Option and
the Optionee remits funds in excess of US$10,000 out of Chile, the remittance
must be made through the Formal Exchange Market (i.e., a commercial bank or
registered foreign exchange office). In such case, the Optionee must provide to
the bank or registered foreign exchange office certain information regarding the
remittance of funds (e.g., destination, currency, amount, parties involved,
etc.).



--------------------------------------------------------------------------------

If the Optionee exercises his or her Option using a cashless exercise method and
the aggregate value of the purchase price exceeds US$10,000, the Optionee must
sign Annex 1 of the Manual of Chapter XII of the Foreign Exchange Regulations
and file it directly with the Central Bank within 10 days of the exercise date.

The Optionee is not required to repatriate funds obtained from the sale of
shares or the receipt of any dividends. However, if the Optionee decides to
repatriate such funds, the Optionee must do so through the Formal Exchange
Market if the amount of the funds exceeds US$10,000. In such case, the Optionee
must report the payment to a commercial bank or registered foreign exchange
office receiving the funds.

If the Optionee’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the investments made under the Plan), the Optionee must
report the investments annually to the Central Bank. Annex 3.1 of Chapter XII of
the Foreign Exchange Regulations must be used to file this report.

Please note that exchange control regulations in Chile are subject to change.
The Optionee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Optionee may have prior to exercising
shares or receiving proceeds from the sale of shares acquired under the Plan.

Annual Tax Reporting Obligation. The Chilean Internal Revenue Service (“CIRS”)
requires all taxpayers to provide information annually regarding: (i) the taxes
paid abroad which they will use as a credit against Chilean income taxes, and
(ii) the results of foreign investments. These annual reporting obligations must
be complied with by submitting a sworn statement setting forth this information
before March 15 of each year. The forms to be used to submit the sworn statement
are Tax Form 1853 “Annual Sworn Statement Regarding Credits for Taxes Paid
Abroad” and Tax Form 1851 “Annual Sworn Statement Regarding Investments Held
Abroad.” If the Optionee is not a Chilean citizen and has been a resident in
Chile for less than three years, the Optionee is exempt from the requirement to
file Tax Form 1853. These statements must be submitted electronically through
the CIRS website: www.sii.cl.

CZECH REPUBLIC

Exchange Control Information. Upon request of the Czech National Bank, the
Optionee may need to file a notification within 15 days of the end of the
calendar quarter in which he or she acquires shares under the Plan.

DENMARK

Exchange Control and Tax Reporting Information. The Optionee may hold shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
either with a Danish bank or with an approved foreign broker or bank. If the
shares are held with a foreign broker or bank, the Optionee is required to
inform the Danish Tax Administration about the safety-deposit account. For this
purpose, he or she must file a Form V (Erklaering V) with the Danish Tax
Administration. Both the Optionee and the broker or bank must sign the Form V.
By signing the Form V, the broker or bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the shares in the account. By signing the Form V, the
Optionee authorizes the Danish Tax Administration to examine the account.



--------------------------------------------------------------------------------

In addition, if the Optionee opens a brokerage account (or a deposit account
with a U.S. bank), the brokerage account (or bank account, as applicable) will
be treated as a deposit account because cash can be held in the account.
Therefore, the Optionee must also file a Form K (Erklaering K) with the Danish
Tax Administration. Both the Optionee and the broker must sign the Form K. By
signing the Form K, the broker undertakes an obligation, without further request
each year, to forward information to the Danish Tax Administration concerning
the content of the deposit account. By signing the Form K, the Optionee
authorizes the Danish Tax Administration to examine the account.

FINLAND

There are no country specific provisions.

FRANCE

Language Consent. By accepting the Option, the Optionee confirms having read and
understood the documents relating to this grant (the Plan, the Agreement and
this Appendix) which were provided in English language. The Optionee accepts the
terms of those documents accordingly.

En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe) qui
ont été communiqués en langue anglaise. Vous acceptez les termes en connaissance
de cause.

GERMANY

There are no country-specific provisions.

GREECE

Exchange Control Information. If the Optionee exercises his or her Option
through a cash exercise, withdraws funds from a bank in Greece and remits those
funds out of Greece, the Optionee will be required to submit a written
application to the bank containing the following information: (i) amount and
currency to be remitted; (ii) account to be debited; (iii) name and contact
information of the beneficiary (the person or company to whom the funds are to
be remitted); (iv) bank of the beneficiary with address and code number;
(v) account number of the beneficiary; (vi) details of the payment such as the
purpose of the transaction (e.g., exercise of shares); and (vii) expenses of the
transaction.

If the Optionee exercises his or her Option by way of a cashless method of
exercise, this application will not be required since no funds will be remitted
out of Greece.



--------------------------------------------------------------------------------

HONG KONG

Securities Law Information: Warning: The Option and shares acquired through
participation in the Plan do not constitute a public offering of securities
under Hong Kong law and are available only to employees of the Company, its
subsidiaries or affiliates. The Plan, the Agreement, and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Option is intended only
for the personal use of each eligible employee of the Employer, the Company or
any subsidiary or affiliate and may not be distributed to any other person. The
Optionee is advised to exercise caution in relation to the Option. If the
Optionee is in any doubt about any of the contents of the Agreement, including
this Appendix, or the Plan, the Optionee should obtain independent professional
advice.

Sale Restriction. Notwithstanding anything contrary in the Agreement or the
Plan, in the event the Optionee’s Option vests and the Optionee or his or her
heirs and representatives exercise the Option such that shares are issued to the
Optionee or his or her heirs and representatives within six months of the Grant
Date, the Optionee agrees that the Optionee or his or her heirs and
representatives will not dispose of any shares acquired prior to the six-month
anniversary of the Grant Date.

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

HUNGARY

There are no country specific provisions.

INDIA

Method of Exercise. Notwithstanding anything to the contrary in the Plan or the
Agreement, due to legal restrictions in India, the Optionee will not be
permitted to pay the exercise price by a “sell-to-cover” exercise (i.e., where
shares of Common Stock subject to the Option will be sold immediately upon
exercise and the proceeds of the sale will be remitted to the Company to cover
the exercise price for the purchased shares and any Tax-Related Items or Fringe
Benefit Tax withholding). The Company reserves the right to permit this method
of payment depending on the development of local law.

Repatriation of Proceeds of Sale. The Optionee agrees to repatriate all proceeds
received from the sale of shares of Common Stock to India within a reasonable
time following the sale of the shares of Common Stock (i.e., within 90 days).
The Optionee must maintain the foreign inward remittance certificate received
from the bank where the foreign currency is deposited in the event that the
Reserve Bank of India or the Company requests proof of repatriation. It is the
Optionee’s responsibility to comply with applicable exchange control laws in
India.

Fringe Benefit Tax. By accepting the Option and participating in the Plan, the
Optionee consents and agrees to assume any and all liability for fringe benefit
tax that may be payable by the Optionee or the Employer in connection with the
Plan. The Optionee understands that the grant of this Option and participation
in the Plan is contingent upon the Optionee’s agreement to assume liability for
fringe benefit tax payable on the exercise of the Option.



--------------------------------------------------------------------------------

Further, by accepting this Option and participating in the Plan, the Optionee
agrees that the Company and/or the Employer may collect fringe benefit tax from
the Optionee by any of the means set forth in Section 4 of the Agreement or any
other reasonable method established by the Company. The Optionee also agrees to
execute any other consents or elections required to accomplish the foregoing,
promptly upon request of the Company.

INDONESIA

Method of Exercise. The following provision supplements Section 2 of the
Agreement:

Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise. To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to: (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee. The Optionee will not be permitted to hold shares after exercise.
Depending on the development of local laws or the Optionee’s country of
residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit cash exercise, cashless
sell-to cover exercise or any other method of exercise and payment of
Tax-Related Items permitted under the Plan.

ISRAEL

Securities Law Notification. This offer of the Option does not constitute a
public offering under the Securities Law, 1968.

Method of Exercise. The following provision supplements Section 2 of the
Agreement:

Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise. To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to: (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee. The Optionee will not be permitted to hold shares after exercise.
Depending on the development of local laws or the Optionee’s country of
residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit cash exercise, cashless
sell-to cover exercise or any other method of exercise and payment of
Tax-Related Items permitted under the Plan.



--------------------------------------------------------------------------------

ITALY

Method of Exercise. The following provision supplements Section 2 of the
Agreement:

Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise. To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to: (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee. The Optionee will not be permitted to hold shares after exercise.
Depending on the development of local laws or the Optionee’s country of
residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit cash exercise, cashless
sell-to cover exercise or any other method of exercise and payment of
Tax-Related Items permitted under the Plan.

Data Privacy Notice. This provision replaces Section 11 of the Agreement:

The Optionee understands that the Company and the Employer as a data processor
of the Company may hold certain personal information about the Optionee,
including, but not limited to, the Optionee’s name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any subsidiary or affiliate, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in the Optionee’s favor, and that the Company and the Employer will process said
data and other data lawfully received from third party (collectively, “Personal
Data”) for the exclusive purpose of managing and administering the Plan and
complying with applicable laws, regulations and legislation. The Optionee also
understands that providing the Company with Personal Data is mandatory for
compliance with laws and is necessary for the performance of the Plan and that
the Optionee’s denial to provide Personal Data would make it impossible for the
Company to perform its contractual obligations and may affect the Optionee’s
ability to participate in the Plan. The Optionee understands that Personal Data
will not be publicized, but it may be accessible by the Employer as a data
processor of the Company and within the Employer’s organization by its internal
and external personnel in charge of processing. Furthermore, Personal Data may
be transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Optionee understands that
Personal Data may also be transferred to the independent registered public
accounting firm engaged by the Company, and also to the legitimate addressees
under applicable laws. The Optionee further understands that the Company and its
subsidiaries or affiliates will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Optionee’s participation in the Plan, and that the Company and its
subsidiaries or affiliates may each further transfer Personal Data to third
parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Personal Data to a
broker or other third party with whom the Optionee may elect to deposit any
shares acquired under the Plan or any proceeds from the sale of such shares.
Such recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan. The Optionee understands that
these recipients may be acting as controllers, processors or persons in charge
of processing, as the case may be, according to applicable privacy laws, and
that they may be located in or outside the European Economic Area, such as in
the United States or elsewhere, in countries that do not provide an adequate
level of data protection as intended under Italian privacy law.



--------------------------------------------------------------------------------

Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.

The Optionee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Optionee’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Optionee understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, he or she has the right at any moment to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its content, origin and accuracy, delete, update, integrate,
correct, blocked or stop, for legitimate reason, the Personal Data processing.
To exercise privacy rights the Optionee should address the Data Controller as
defined in the employee privacy policy. Furthermore, the Optionee is aware that
Personal Data will not be used for direct marketing purposes. In addition,
Personal Data provided can be reviewed and questions or complaints can be
addressed by contacting the Optionee’s human resources department.

Plan Document Acknowledgment. By accepting the Option, the Optionee acknowledges
that he or she has received a copy of the Plan, the Agreement and this Appendix
and has reviewed the Plan, the Agreement and this Appendix in their entirety and
fully accepts all provisions thereof. The Optionee further acknowledges that he
or she has read and specifically and expressly approves the following provisions
of the Agreement: (i) Section 4: Responsibility for Taxes; (ii) Section 8: No
Right to Employment or Service; (iii) Section 9: Nature of Grant;
(iv) Section 16: Governing Law and Venue; (v) Section 17: Language;
(vi) Section 20: Appendix; and (vii) the Data Privacy Notice and Consent section
included in this Appendix.

Exchange Control Information. The Optionee must report in his or her annual tax
return: (i) any transfers of cash or shares to or from Italy exceeding €10,000
or the equivalent amount in U.S. dollars; and (ii) any foreign investments or
investments (including proceeds from the sale of shares acquired under the Plan)
held outside of Italy exceeding €10,000 or the equivalent amount in U.S.
dollars, if the investment may give rise to income in Italy. The Optionee is
exempt from the formalities in (i) if the investments are made through an
authorized broker resident in Italy, as the broker is required to comply with
the reporting obligation on behalf of the Optionee.

JAPAN

There are no country specific provisions.



--------------------------------------------------------------------------------

KOREA

Exchange Control Information. If the Optionee remits funds out of Korea to pay
the purchase price, the remittance of funds must be confirmed by a foreign
exchange bank in Korea. The Optionee should submit the following supporting
documents evidencing the nature of the remittance to the bank together with the
confirmation application: (i) the Agreement; (ii) the Plan; and (iii) his or her
certificate of employment. This confirmation is not necessary if the Optionee
pays the purchase price through any form of payment whereby some or all of the
shares purchased upon exercise of the Option are sold to pay the purchase price,
because in this case there is no remittance of funds out of Korea.

If the Optionee realizes US$500,000 or more from the sale of shares, he or she
must repatriate the proceeds to Korea within eighteen (18) months of the sale.

MALAYSIA

Malaysian Insider Trading Notification. The Optionee should be aware of the
Malaysian insider-trading rules, which may impact his or her acquisition or
disposal of shares or rights to shares under the Plan. Under the Malaysian
insider-trading rules, the Optionee is prohibited from purchasing or selling
shares (e.g., an Option, shares) when he or she is in possession of information
which is not generally available and which he or she knows or should know will
have a material effect on the price of shares once such information is generally
available.

Director Notification Obligation. If the Optionee is a director of the Company’s
Malaysian subsidiary, he or she is subject to certain notification requirements
under the Malaysian Companies Act. Among these requirements is an obligation to
notify the Malaysian subsidiary in writing when the Optionee receives or
disposes of an interest (e.g., Option, shares) in the Company or any related
company. Such notifications must be made within 14 days of receiving or
disposing of any interest in the Company or any related company.

MEXICO

No Entitlement or Claims for Compensation. This provision supplements Section 9
of the Agreement:

By accepting the Options, the Optionee understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.

The Company, with registered offices at One Bowerman Drive, Beaverton OR, 97005,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and, in the Optionee’s case, the acquisition of shares
does not, in any way, establish an employment relationship between the Optionee
and the Company since the Optionee is participating in the Plan on a wholly
commercial basis and the sole employer is NIKE de Mexico S.A. de C.V., Ontario
1107, Col. Providencia, C.P. 44630, Guadalajara, Mexico, CP 44620, nor does it
establish any rights between the Optionee and the Employer.



--------------------------------------------------------------------------------

Plan Document Acknowledgment. By accepting the Option, the Optionee acknowledges
that he or she has received copies of the Plan, has reviewed the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.

In addition, by signing the Agreement, the Optionee further acknowledges that he
or she has read and specifically and expressly approves the terms and conditions
in paragraph 9 of the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company and its parent, subsidiaries and affiliates are not responsible
for any decrease in the value of the shares underlying the Option.

Finally, the Optionee hereby declares that he or she does do not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of participation in the Plan and therefore grants a full and
broad release to the Employer and the Company and its parent, subsidiaries and
affiliates with respect to any claim that may arise under the Plan.

Spanish Translation

Reconocimiento de la Ley Laboral. Estas disposiciones complementan el apartado 9
del Acuerdo:

Por medio de la aceptación de la Opción, quien tiene la opción manifiesta que
entiende y acuerda que cualquier modificación del Plan o su terminación no
constituye un cambio o desmejora en los términos y condiciones de empleo.

Declaración de Política. La invitación por parte de la Compañía bajo el Plan es
unilateral y discrecional y, por lo tanto, la Compañía se reserva el derecho
absoluto de modificar y discontinuar el mismo en cualquier momento, sin ninguna
responsabilidad.

La Compañía, con oficinas registradas ubicadas en One Bowerman Drive, Beaverton
OR, 97005, EE.UU., es la única responsable por la administración del Plan y de
la participación en el mismo y, en el caso del que tiene la opción, la
adquisición de acciones no establece de forma alguna, una relación de trabajo
entre el que tiene la opción y la Compañía, ya que la participación en el Plan
por parte del que tiene la opción es completamente comercial y el único patrón
es NIKE de Mexico S.A. de C.V., Ontario 1107, Col. Providencia, C.P. 44630,
Guadalajara, Mexico, CP 44620, así como tampoco establece ningún derecho entre
el que tiene la opción y el patrón.

Reconocimiento del Plan de Documentos. Por medio de la aceptación de la Opción,
el que tiene la opción reconoce que ha recibido copias del Plan, que el mismo ha
sido revisado al igual que la totalidad del Acuerdo y, que ha entendido y
aceptado las disposiciones contenidas en el Plan y en el Acuerdo.

Adicionalmente, al firmar el Acuerdo, el que tiene la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en el apartado 9 del Acuerdo, sección en la cual se encuentra
claramente descrito y establecido lo siguiente: (i) la



--------------------------------------------------------------------------------

participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el mismo es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como su sociedad controlante, subsidiaria or filiales no son
responsables por cualquier detrimento en el valor de las acciones en relación
con la Opción.

Finalmente, por medio de la presente quien tiene la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a su sociedad controlante, subsidiaria or
filiales con respecto a cualquier demanda que pudiera originarse en virtud del
Plan.

NETHERLANDS

Securities Law Information. The Optionee should be aware of the Dutch
insider-trading rules, which may impact the sale of shares acquired at exercise
of the Option. In particular, the Optionee may be prohibited from effectuating
certain transactions if the Optionee has inside information about the Company.

By accepting the grant of the Option and participating in the Plan, the Optionee
acknowledges having read and understood this Securities Law Information and
further acknowledges that it is the Optionee’s responsibility to comply with the
following Dutch insider trading rules.

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “insider information” related to an issuing company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is defined as knowledge of details concerning the issuing
company to which the securities relate that is not public and which, if
published, would reasonably be expected to affect the stock price, regardless of
the development of the price. The insider could be any employee of the Company
or a subsidiary in the Netherlands who has inside information as described
herein.

Given the broad scope of the definition of inside information, a Optionee
working at a subsidiary or affiliate in the Netherlands may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when the Optionee had such inside
information.

If the Optionee is uncertain whether the insider-trading rules apply to him or
her, he or she should consult his or her personal legal advisor.

NEW ZEALAND

Securities Law Notification. The Optionee will receive the following documents
(in addition to this Appendix) in connection with the Option grant:

 

  (i) an Agreement which sets forth the terms and conditions of the Option
grant;



--------------------------------------------------------------------------------

  (ii) a copy of the Company’s most recent annual report and most recent
financial reports have been made available to enable the Optionee to make
informed decisions concerning the Option; and

 

  (iii) a copy of a summary of the Plan (“Summary”) (i.e., the Company’s Form
S-8 Plan Prospectus under the U.S. Securities Act of 1933, as amended), and the
Company will provide any attachments or documents incorporated by reference into
the Summary upon written request. The documents incorporated by reference into
the Summary are updated periodically. Should the Optionee request copies of the
documents incorporated by reference into the Summary, the Company will provide
the Optionee with the most recent documents incorporated by reference.

NORWAY

No country-specific terms apply.

PHILIPPINES

Securities Law Information. Any future offer or sale of the securities acquired
upon the Optionee’s exercise of the Option is subject to registration
requirements under the Code unless such offer or sale qualifies as an exempt
transaction.

POLAND

Exchange Control Information. If the Optionee transfers funds in excess of
€15,000 into or out of Poland in connection with the purchase or sale of shares
under the Plan, the funds must be transferred via a bank account. The Optionee
is required to retain the documents connected with a foreign exchange
transaction for a period of five (5) years, as measured from the end of the year
in which such transaction occurred. If the Optionee holds shares acquired under
the Plan and/or maintains a bank or brokerage account abroad, the Optionee will
have reporting duties to the National Bank of Poland. The Optionee should
consult with his or her personal legal advisor to determine what he or she must
do to fulfill any applicable reporting duties.

PORTUGAL

Exchange Control Information. If the Optionee holds shares purchased at
exercise, the acquisition of shares should be reported to the Banco de Portugal
for statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Optionee’s behalf. If the shares are not deposited with
a commercial bank or financial intermediary in Portugal, the Optionee is
responsible for submitting the report to the Banco de Portugal.

RUSSIA

U.S. Transaction. The Optionee understands that the Option shall be valid and
this Agreement shall be concluded and become effective only when the Agreement
is electronically received by the Company in the United States. Upon exercise of
the Option, any shares to be issued to the employee shall be delivered to the
Optionee through a bank or brokerage account in the United States.



--------------------------------------------------------------------------------

Securities Law Notification. This Appendix, the Agreement, the Plan and all
other materials that the Optionee may receive regarding participation in the
Plan do not constitute advertising or an offering of securities in Russia. The
issuance of securities pursuant to the Plan has not and will not be registered
in Russia; hence, the securities described in any Plan-related documents may not
be used for offering or public circulation in Russia.

Exchange Control Information. In order to perform a cash exercise of the Option,
the Optionee must remit the funds from a foreign currency account at an
authorized bank in Russia. This requirement does not apply if the Optionee uses
a cashless method of exercise, such that there is no remittance of funds out of
Russia.

Under current exchange control regulations, within a reasonably short time after
sale of the shares acquired under the Plan, the Optionee must repatriate the
sale proceeds to Russia. Such sale proceeds must be initially credited to the
Optionee through a foreign currency account at an authorized bank in Russia.
After the sale proceeds are initially received in Russia, they may be further
remitted to foreign banks in accordance with Russian exchange control laws. If
the Optionee exercises his or her Options through a cashless sell-all method of
exercise (whereby the Optionee instructs the broker to sell all of the shares
issued upon exercise of his or her shares, use the proceeds to pay the purchase
price, brokerage fees and any Tax-Related Items and remit the balance in cash to
the Optionee), to the extent that the Optionee receives the exercise proceeds
through the Optionee’s local payroll, the requirement to credit the proceeds
through a Russian authorized bank will not apply to the Optionee.

The Optionee is encouraged to contact his or her personal advisor before
remitting the Optionee’s sale proceeds to Russia as exchange control
requirements may change.

SINGAPORE

Securities Law Notification. The Plan document has not been lodged or registered
as a prospectus with the Monetary Authority of Singapore. Accordingly, the Plan
and any other document or material in connection with the offer or sale, or
invitation for subscription or purchase, of options may not be circulated or
distributed, nor may the options be offered or sold, or be made the subject of
an invitation for subscription or purchase, whether directly or indirectly, to
persons in Singapore other than (i) to a qualifying person under
Section 273(1)(f) of the Securities and Futures Act, Chapter 289 of Singapore
(the “Act”) or (ii) otherwise pursuant to, and in accordance with the conditions
of, any other applicable provision of the Act.

Director Notification Obligation. If the Optionee is a director, associate
director or shadow director of a Singapore subsidiary of the Company, the
Optionee is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the
Singaporean subsidiary in writing when the Optionee receives an interest (e.g.,
Option, shares) in the Company or any related companies. Please contact the
Company to obtain a copy of the notification form. In addition, the Optionee
must notify the Singapore subsidiary when the Optionee sells shares of the
Company or any related company (including when the Optionee sell shares acquired
under the Plans). These notifications must be made within two days of acquiring



--------------------------------------------------------------------------------

or disposing of any interest in the Company or any related company. In addition,
a notification must be made of the Optionee’s interests in the Company or any
related company within two days of becoming a director.

SOUTH AFRICA

Responsibility for Taxes. The following provision supplements Section 4 of the
Agreement:

By accepting the Option, the Optionee agrees that, immediately upon exercise of
the Option, he or she will notify the Employer of the amount of any gain
realized. If the Optionee fails to advise the Employer of the gain realized upon
exercise, he or she may be liable for a fine. The Optionee will be solely
responsible for paying any difference between the actual tax liability and the
amount withheld.

Tax Clearance Certificate for Cash Exercises. If the Optionee exercises the
Option using a cash exercise method, the Optionee must obtain and provide to the
Employer, or any third party designated by the Employer or the Company, a Tax
Clearance Certificate (with respect to Foreign Investments) bearing the official
stamp and signature of the Exchange Control Department of the South African
Revenue Service (“SARS”). The Optionee must renew this Tax Clearance Certificate
every twelve months, or such other period as may be required by the SARS. If the
Optionee exercises by a cashless exercise method whereby no funds are remitted
out of South Africa, no Tax Clearance Certificate is required.

Exchange Control Information. The Optionee should consult his or her personal
advisor to ensure compliance with applicable exchange control regulations in
South Africa; as such regulations are subject to frequent change. The Optionee
is responsible for ensuring compliance with all exchange control laws in South
Africa.

SPAIN

Nature of Grant. This provision supplements Section 9 of the Agreement:

In accepting the Option, the Optionee consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.

The Optionee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant stock options under the Plan to individuals who
may be employees of the Company or a subsidiary or affiliate throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any subsidiary or affiliate. Consequently, the Optionee
understands that the Option is granted on the assumption and condition that the
Option and any shares acquired upon exercise of the Option are not part of any
employment contract (either with the Company or any subsidiary or affiliate) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, the Optionee
understands that the Option would not be granted to the Optionee but for the
assumptions and conditions referred to herein; thus, the Optionee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the grant of this
Option shall be null and void.



--------------------------------------------------------------------------------

Exchange Control Information. The Optionee must declare the acquisition of
shares to the Dirección General de Politica Comercial y de Inversiones
Extranjeras (the “DGPCIE”) of the Ministerio de Economia for statistical
purposes. The Optionee must also declare ownership of any shares with the
Directorate of Foreign Transactions each January while the shares are owned. In
addition, if the Optionee wishes to import the ownership title of any shares
(i.e., share certificates) into Spain, he or she must declare the importation of
such securities to the DGPCIE.

When receiving foreign currency payments derived from the ownership of shares
(i.e., cash dividends or sale proceeds), the Optionee must inform the financial
institution receiving the payment of the basis upon which such payment is made.
The Optionee will need to provide the financial institution with the following
information: (i) the Optionee’s name, address and fiscal identification number;
(ii) the name and corporate domicile of the Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.

SWEDEN

There are no country specific provisions.

SWITZERLAND

Securities Law Information. The grant of Option under the Plan is considered a
private offering in Switzerland and is, therefore, not subject to registration
in Switzerland.

Method of Exercise. The following provision supplements Section 2 of the
Agreement:

Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise. To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to: (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee. The Optionee will not be permitted to hold shares after exercise.
Depending on the development of local laws or the Optionee’s country of
residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit cash exercise, cashless
sell-to cover exercise or any other method of exercise and payment of
Tax-Related Items permitted under the Plan.

TAIWAN

There are no country specific provisions.



--------------------------------------------------------------------------------

THAILAND

Exchange Control Information. If the Optionee remits funds out of Thailand to
exercise his or her Option, it is the Optionee’s responsibility to comply with
applicable exchange control laws. Under current exchange control regulations,
Optionees may remit funds out of Thailand up to U.S.$1,000,000 per year to
purchase shares (and otherwise invest in securities abroad) by submitting an
application to an authorized agent, (i.e., a commercial bank authorized by the
Bank of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency). The application includes the Foreign Exchange Transaction Form, a
letter describing the Option, a copy of the Plan and related documents, and
evidence showing the nexus between the Company and the Employer. If the Optionee
uses a cashless method of exercise that does not involve remitting funds out of
Thailand, this requirement does not apply.

When the Optionee sells shares issued at exercise, the Optionee must repatriate
all cash proceeds to Thailand and then convert such proceeds to Thai Baht within
360 days of repatriation. If the amount of the Optionee’s proceeds is US$20,000
or more, the Optionee must specifically report the inward remittance to the Bank
of Thailand on a foreign exchange transaction form. If the Optionee fails to
comply with these obligations, the Optionee may be subject to penalties assessed
by the Bank of Thailand.

The Optionee should consult his or her personal advisor prior to taking any
action with respect to remittance of proceeds from the sale of shares into
Thailand. The Optionee is responsible for ensuring compliance with all exchange
control laws in Thailand.

TURKEY

Exchange Control Information. Exchange control regulations require Turkish
residents to purchase securities through financial intermediary institutions
that are approved under the Capital Market Law (i.e., banks licensed in Turkey).
Therefore, if the Optionee exercises his or her Option using a cash exercise
method, the funds must be remitted through a bank or other financial institution
licensed in Turkey. A wire transfer of funds by a Turkish bank will satisfy this
requirement. This requirement does not apply to a cashless exercise, as no funds
are remitted out of Turkey.

UNITED KINGDOM

Tax Obligations. The following provisions supplement the Tax Obligations section
of the Agreement:

The Optionee agrees that, if Optionee does not pay or the Employer or the
Company does not withhold from the Optionee the full amount of Tax-Related Items
that the Optionee owes at exercise of the Option, or the release or assignment
of the Option for consideration, or the receipt of any other benefit in
connection with the Option (the “Taxable Event”) within 90 days after the
Taxable Event, or such other period specified in section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, then the amount that should have
been withheld shall constitute a loan owed by the Optionee to the Employer,
effective 90 days after the Taxable Event. The Optionee agrees that the loan
will bear interest at the HMRC’s official rate and will be immediately due and
repayable by the Optionee, and the Company and/or the Employer may recover it at
any time thereafter by withholding the funds from salary, bonus or any other
funds due to the Optionee by the Employer, by withholding in shares issued upon
exercise of the Option or from the cash proceeds from the sale of shares or by
demanding cash or a check from the Optionee. The Optionee also authorizes the
Company to delay the issuance of any shares unless and until the loan is repaid
in full.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Optionee is an officer or executive
director (as within the meaning of section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Optionee is an officer or
executive director and Tax-Related Items are not collected from or paid by the
Optionee within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Optionee on which additional
income tax and National Insurance Contributions may be payable. The Optionee
acknowledges that the Company or the Employer may recover any such additional
income tax and National Insurance Contributions at any time thereafter by any of
the means referred to in the Tax Obligations section of the Agreement, although
the Optionee acknowledges that he/she ultimately will be responsible for
reporting any income tax or National Insurance Contributions due on this
additional benefit directly to the HMRC under the self-assessment regime.

URUGUAY

There are no country specific provisions.

VIETNAM

Method of Exercise. The following provision supplements Section 2 of the
Agreement:

Due to regulatory requirements, the Optionee understands that the Optionee will
be restricted to the cashless sell-all method of exercise. To complete a
cashless sell-all exercise, the Optionee understands that the Optionee needs to
instruct his or her broker to: (i) sell all of the shares issued upon exercise;
(ii) use the proceeds to pay the purchase price, brokerage fees and any
applicable Tax-Related Items; and (iii) remit the balance in cash to the
Optionee. The Optionee will not be permitted to hold shares after exercise.
Depending on the development of local laws or the Optionee’s country of
residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit any other method of exercise
and payment of Tax-Related Items permitted under the Plan.

Exchange Control Information. All cash proceeds from the sale of shares as
described above must be immediately repatriated to Vietnam. Such repatriation of
proceeds may need to be effectuated through a special exchange control account
established by the Company or its subsidiary or affiliate, including the
Employer. By accepting the Option, the Optionee consents and agrees that the
cash proceeds may be transferred to such special account prior to being
delivered to the Optionee.